     Case 2:16-cv-01403-JAM-DMC Document 56 Filed 04/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH ANTHONY STAFFORD,                            No. 2:16-CV-1403-JAM-DMC
12                         Plaintiff,
13             v.                                         ORDER
14    DOSS, et al.,
15                         Defendants.
16

17                    Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is plaintiff’s motion to compel discovery (ECF No. 55).

19                    Plaintiff’s motion is stricken as improperly noticed. Plaintiff is referred to Eastern

20   District of California Local Rule 251. Upon compliance with Local Rules, Plaintiff may file a

21   further request for relief, in the absence of an appropriate discovery response from Defendants.

22   Pending such a filing, the Clerk of the Court is directed to terminate the Motion reflected in ECF

23   No. 55.

24                    IT IS SO ORDERED.

25

26   Dated: April 22, 2020
                                                             ____________________________________
27                                                           DENNIS M. COTA
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         1
